Citation Nr: 1741106	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-08 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a partial hysterectomy, to include as secondary to unusual bleeding and heavy cramps. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to July 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Waco, Texas.

In October 2016, the Veteran testified at a hearing using videoconference facilities before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to her country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing her claim prior to final adjudication.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

Prior to entry in the United States Army, the Veteran underwent a tubal ligation procedure in March 1988. 

The Veteran's service treatment records (STRs) reflect treatment visits for abnormal menses, and pelvic pain, possibly secondary to the tubal ligation procedure.  A pelvic ultrasound was performed in February 1990, which showed an "unremarkable exam," other than a left ovarian cyst.  

In 1993 and 1994 treatment records show complaints of cramps during menses.  The Veteran was diagnosed with various gynecological conditions over these years including dysmenorrhea, polycystic ovaries, endometriosis, and tubo ovarian sterile abscess.  In September 1994, the Veteran underwent a laparoscopic pelvic procedure during which the uterosacral nerves were treated with bipolar electrocautery. 

It appears from the records that the Veteran's partial hysterectomy, during which one fallopian tube was removed, was performed in March 2009. 

In January 2011, August 2011, and June 2013 the Veteran complained of unusual menstrual bleeding.  

In the Veteran's October 2016 hearing testimony she claims to still suffer from cramps but not bleeding.  

It is unclear what gynecological condition, if any, the Veteran currently suffers from, and if it is related to any gynecological condition she may have been treated for during service.  The Veteran has not been afforded a VA examination pertaining to her gynecological conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gynecological examination of the pelvic region.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must address whether the Veteran currently has a gynecological condition, either as an independent disability, or as secondary to any of the Veteran's other service-connected disabilities.  The examiner should also address whether or not any of the Veteran's gynecological conditions are secondary to the tubal ligation procedure.  

For any gynecological diagnosis made, the examiner should indicate:   

(a)  whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service or;   

(b)  whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was caused by or aggravated by any of the Veteran's service-connected disabilities; 

(c)  whether the disorder was related to the tubal ligation performed in 1988;  

(d)  if related to the tubal ligation performed in 1988, did the disability undergo an increase in severity during service;

(e)  if the disability underwent an increase in severity, is it undebatably (obvious or manifest) that the increase in severity was due to the natural progression of the disability.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of gynecological symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  After undertaking any necessary additional development, readjudicate the hysterectomy issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

